IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                       IN AND FOR NEW CASTLE COUNTY

THE DATA CENTERS, LLC,                       )
                                             )
                  Plaintiff,                 )
             v.                              ) C.A. No.: N15C-02-041 EMD CCLD
                                             )
1743 HOLDINGS LLC and                        )
UNIVERSITY OF DELAWARE                       )
                                             )
                  Defendants.
                                             )




                               Submitted:   July 17, 2015
                               Decided:     October 27, 2015

    Upon Defendants 1743 Holdings LLC and University of Delaware’s Motion to Dismiss.
                       DENIED IN PART/GRANTED IN PART

Michael P. Kelly, Esquire, Andrew S. Dupre, Esquire, Christopher A. Selzer, Esquire, Benjamin
A. Smyth, Esquire, McCarter & English LLP, Wilmington, Delaware, Attorneys for Plaintiff The
Data Centers, LLC.

William E. Manning, Esquire, James D. Taylor, Jr., Esquire, Dawn Kurtz Crompton, Esquire,
and Allison J. McCowan, Esquire, Saul Ewing LLP, Wilmington, Delaware, Attorneys for
Defendants 1743 Holdings LLC and University of Delaware.

DAVIS, J.

                         INTRODUCTION AND PROCEDURAL HISTORY

       This is a civil action assigned to the Complex Commercial Litigation Division of the

Court. The action involves the duties, rights and remedies of The Data Centers, LLC (“TDC”),

1743 Holdings LLC (“Holdings”), and the University of Delaware (“University” and,

collectively with Holdings, “Defendants”) with respect to a seventy-five-year Ground Lease

Agreement (“Lease”) and other related agreements. In this case, TDC alleges that Defendants
breached the Lease and other related agreements. TDC also claims that the Defendants acted in

bad faith to frustrate TDC’s construction and operation of a data center and power plant on

Defendants’ property after Defendants agreed to lease its property to TDC for such purposes. As

a result of Defendants’ conduct, TDC alleges multiple breaches of contract and tortious

interference with prospective economic advantage. TDC asks the Court to award specific

damages in the amount of at least $5 million, general damages, and exemplary and punitive

damages. 1

           On February 4, 2015, TDC filed its Complaint (“Complaint”) asserting five (5) claims, or

counts, for relief against Defendants: (1) breach of contract against Holdings for breaching

provisions of the Lease (Count I); (2) breach of the duty to indemnify as set forth in the Lease

against Holdings (Count II); (3) breach of the implied covenant of good faith and fair dealing

against Holdings (Count III); (4) breach of contract against the University for its failure to

negotiate in good faith a Steam Sale Agreement (Count IV); and (5) tortious interference with

prospective economic advantage against Defendants (Count V). Not including the exhibits, the

Complaint is sixty-six (66) pages long and includes two hundred and fifty-seven (257) numbered

paragraphs. TDC demanded a trial by jury on all counts in the Complaint.

           On March 19, 2015, Defendants filed Defendants 1743 Holdings LLC’s and University

of Delaware’s Opening Brief in Support of Their Motion to Dismiss (the “Motion”). Through

the Motion, Defendants seek to enforce a liability limitation provision in the Lease. 2 Defendants

also move to dismiss Counts II, III, IV, and V for failure to state a claim upon which relief can

be granted.




1
    Compl. p. 66.
2
    Id., Ex. A, Lease, § 14.1.


                                                  2
         On April 20, 2015, TDC filed Plaintiff The Data Centers, LLC’s Answering Brief in

Opposition to Defendants 1743 Holdings LLC and University of Delaware’s Motion to Dismiss

(the “Response”). TDC argues that it is procedurally premature for the Court to enforce the

liability limitation provision of the Lease. Further, TDC contends that the Complaint sufficiently

pleads facts supporting Counts II, III, IV, and V.

         On May 8, 2015, Defendants filed Defendants 1743 Holdings LLC’s and University of

Delaware’s Reply Brief in Support of Their Motion to Dismiss (the “Reply”). Defendants argue

that it is proper for the Court to rule on the applicability of the liability limitation provision at

this stage in the litigation. Defendants also reassert their argument that the Complaint fails to

state a claim for which relief can be granted in Counts II, III, IV, and V.

         On July 17, 2015, the Court held a hearing on the Motion, the Response and the Reply.

All parties appeared at the hearing. After considering the Motion, the Response, the Reply, and

the arguments made at the hearing, the Court took the matter under advisement. This is the

Court’s decision on the Motion. As set forth below, the Court GRANTS the Motion with

respect to dismissing Count II, but DENIES the Motion with respect to enforcing the liability

limitation provision and with respect to dismissing Counts III, IV, and V.

                                              RELEVANT FACTS 3
A.       The Project

         Between 2010 and 2012, TDC investigated several competing locations for the

construction and operation of a data center 4 and power plant to electrically power the center


3
  Unless otherwise indicated, the following are the Relevant Facts as alleged in the Complaint. For purposes of the
Motion, the Court must view all well-pleaded facts alleged in the Complaint as true and in a light most favorable to
TDC. See, e.g., Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Holdings LLC, 27 A.3d 531, 536 (Del. 2011);
Doe v. Cedars Acad., LLC, No. 09C-09-136, 2010 WL 5825343, at *3 (Del. Super. Oct. 27, 2010).
4
  The United States Environmental Protection Agency defines “data center” as:

         A facility housing electronic equipment used for data processing, data storage, and
         communications networking; Houses server, network, and computer equipment; May have


                                                          3
(“Project”). 5 In the course of TDC’s investigation, “the STAR Campus” – a 272-acre parcel of

land owned by Defendants 6 – became a candidate to host the Project. 7 In November 2012, after

a competitive bidding process, TDC publicly announced its acceptance of Defendants’ offer to

host the Project. 8

B.      The Contracts

        According to the Complaint, TDC – in order to facilitate the Project -- was to enter into

three major contracts: (1) the Lease with Holdings to provide land on which to build and operate

the Project facilities; (2) the Power Purchase Agreement (the “PPA”) with Delaware Municipal

Electric Corporation (“DEMEC”) to sell excess electricity produced by the power plant; and (3)

the Steam Sale Agreement 9 with the University to sell excess steam generated by the Project to

the University and its affiliates. 10 The University guaranteed that TDC would receive the

Contracts if it selected the STAR Campus to host the Project. 11 Ultimately, TDC only fully

executed the Lease with Holdings.

        1.       The Lease

        On December 14, 2012, Holdings and TDC executed the Lease providing an agreement

between the parties for TDC to rent approximately 43 acres of the STAR Campus from Holdings




           environmental controls; May contain or link to an uninterruptible, redundant and/or backup power
           supply; May be protected by physical security and protection devices or systems (e.g., closed
           circuit monitoring, fire suppression); May be built for redundancy[.]
Compl. ¶ 26.
5
  Id., ¶¶ 25, 30.
6
  TDC alleges that Holdings and the University are alter egos. Compl., ¶ 11. According to the Lease, the University
is the parent of Holdings, and Holdings and the University partnered in order to attract TDC to the STAR Campus.
Id., Ex. A,, Lease at 1.
7
  Id., ¶ 18, 30.
8
  Id. ¶ 73.
9
  The Steam Sale Agreement, the Lease and the PPA will be collectively referred to as the “Contracts.”
10
   Compl. ¶ 74.
11
   Id. ¶ 75.


                                                        4
for a term of 75 years. 12 For purposes of the Motion, relevant sections of the Lease include

Sections 11.2, 14.1 and 35.

        Under Section 11.2 of the Lease:
        Indemnification
        Landlord agrees to indemnify, defend and hold harmless Tenant and any officer,
        director or member of Tenant, during the Term against and from all claims, losses
        (which shall not be limited to the loss or restriction of use of the Premises),
        liabilities, costs, actual damages or expenses (including reasonable attorney’s,
        consultant’s and expert fees and expenses actually incurred) but excluding
        consequential damages, directly or indirectly rising out of or attributable to any
        injury to any person (including death) or damage to any property which arise from
        Landlord’s acts, omissions, negligence, willful misconduct or from the failure of
        the Landlord to keep, observe and perform any of the terms, covenants, conditions
        and provisions of this Lease to be kept, observed or performed by Landlord,
        unless the same is caused by the act or omission, negligent or intentional, of
        Tenant or Tenant’s servants or employees. The provisions of this Section 11.2
        shall be in addition to, but not in limitation of, the Environmental Indemnity. 13
        Under Section 14.1 of the Lease:
        Tenant’s Remedies and Limitations on Recourse

        Notwithstanding anything to the contrary in this Lease, it is specifically
        understood and agreed that there shall be absolutely no personal recourse or
        liability for monetary damages on the part of the Landlord, its successors or
        assigns, with respect to any of the terms, covenants and conditions of this Lease in
        excess of the Landlord’s equity in the Premises and the rents, issues and profits
        therefrom. Tenant agrees to look solely to the equity of Landlord in the Premises
        and the rents, issues and profits therefrom for the covenants and conditions of this
        Lease to be performed by Landlord, and no other property of Landlord shall be
        subject to levy, execution or other enforcement procedures for the satisfaction of
        Tenant’s remedies. The provisions of this Section are not intended to limit
        Tenant’s right to seek injunctive relief, declaratory judgments, specific
        performance nor to limit Tenant’s right to claim proceeds of insurance or
        condemnation (if any) relating to the Premises. Such agreement is a primary
        consideration for the execution of this Lease by Landlord.14

        Under Section 35 of the Lease:

        Enforcement; Prevailing Party Entitled to Costs

12
   Compl. ¶ 76-78.
13
   Compl. Ex. A, Ground Lease Agreement § 11.2.
14
   Id. § 14.1.


                                                  5
          If any party defaults under this Lease, the prevailing party shall be entitled to
          recover all reasonable fees and costs incurred in pursuing its remedies under this
          Lease, including but not limited to arbitration fees, attorneys’ fees, court costs,
          and expert witness fees, all in addition to any other remedies or damages to which
          the non-defaulting party may be entitled. The term “prevailing party,” as used
          herein, shall include without limitation, a party who obtains legal counsel and
          brings action against the other party by reason of the other party’s breach or
          default and obtains substantially the relief sought, whether by compromise,
          settlement, or judgment after all rights or appeal have expired or been
          exhausted. 15

          2.        The PPA

          On December 17, 2012, DEMEC issued a formal Letter of Intent (“Electricity LOI”) to

negotiate the PPA. 16 Under the PPA, DEMEC was going to purchase up to 100% of the excess

electricity generated by the Project. 17 DEMEC issued the Electricity LOI contemporaneously

with the execution of the Lease, and TDC would not have signed the Lease without the

Electricity LOI, according to the Complaint. 18

          Consistent with the Electricity LOI, TDC and DEMEC met several times in early 2013 to

formalize their agreement to execute the PPA. 19 On April 18, 2013, TDC and DEMEC

memorialized essential terms of an agreement for DEMEC to purchase electricity from TDC in a

final term sheet (“PPA Term Sheet”). 20 TDC presented DEMEC with a final version of the PPA

in April 2014. 21 DEMEC never signed the PPA. TDC alleges that DEMEC did not execute the

PPA because Defendants breached the Lease and terminated the Project. 22 TDC contends that

Defendants’ alleged breach of the Lease and DEMEC’s failure to sign the PPA provide the basis

for TDC’s claim for tortious interference with prospective economic advantage.

15
   Id. § 35.
16
   Id., ¶ 85.
17
   Id.
18
   Id.,. ¶ 85-86.
19
   Id., ¶ 88.
20
   Id., ¶ 89.
21
   Id., ¶ 92.
22
   Id., ¶ 93.


                                                  6
         3.       Steam Sale Agreement

         On December 14, 2012, the University issued a Letter of Interest (the “Steam LOI”)

expressing interest in purchasing steam generated by the Project. According to the Complaint,

TDC would not have signed the Lease without the Steam LOI, and “the University’s promise to

purchase steam from the Project was an important factor in the University’s winning bid.” 23

         Signed by the University’s Director of Real Estate, the Steam LOI articulates the

University’s “support for the TDC Project located on the STAR Campus [and expresses] interest

in seeing it developed to provide an option to purchase steam.” 24 Further, the Steam LOI

expresses a “willing[ness] to enter into [an] agreement [to purchase steam] upon [Defendants]

finalizing [their] financing and ground breaking for construction.” 25

         In addition, the Lease creates an agreement between Defendants and TDC “to evaluate

the opportunity for … [TDC] to provide steam capacity to the University.” 26

         Between January and August 2013, TDC and the University negotiated the Steam Term

Sheet. 27 In August 2013, the parties met to further discuss the sale of steam energy. 28 The

meeting resulted in the Steam Term Sheet which included the following terms as negotiated by

the parties: (1) “Capacity Payment,” (2) “Contract Consumption Volume,” (3) “Consumption

Payment,” (4) “Consumption Rate,” and (5) “Payment Terms.” 29

         In late 2013, the University decided not to negotiate the Steam Sale Agreement any

further as contemplated in the Steam LOI. 30 In a letter dated April 23, 2014, Holdings’ President



23
   Id., ¶ 102.
24
   Compl., Ex. D.
25
   Id.
26
   Id., Ex. A, Lease, §9.14.
27
   Id., ¶ 241.
28
   Id., Ex. N.
29
   Id., Ex M.
30
   Id., ¶ 245.


                                                 7
denied that the University intended to purchase steam from the TDC. 31 Negotiations ceased, and

Defendants terminated the Project before the parties executed a final Steam Sale Agreement.

The University’s alleged failure to negotiate the Steam Sale Agreement in good faith provides, in

part, the basis for TDC’s breach of contract action against the University.

C.       Defendants’ Termination of the Project

         In June 2014, a group of local citizens formed Newark Residents Against the Power Plant

(“NRAPP”) to oppose construction of the Project. 32 According to the Complaint, NRAPP took

the position that all newly installed power generation capacity must be exclusively wind or solar

powered. 33 NRAPP quickly grew and eventually numbered over 100 members. 34

         NRAPP sought to prevent construction of the Project in a variety of ways. First, it

challenged the Project by alleging violations of zoning regulations. 35 Second, it attacked TDC’s

right to sell excess electricity to DEMEC. 36 Third, it pressured the University to breach the

Lease by conducting a series of protest actions outside of classrooms and football games. 37

         Following NRAPP’s opposition, the University began to distance itself from the Project.

In communicating with the public, the University denied knowing that the Project included

construction of a Combined Heat and Power (“CHP”) Plant. 38 Specifically, in a letter dated

April 23, 2014, the University denied ever promising to buy steam from the Project. 39

         In 2013 and early 2014, according to the Complaint, the University permitted Bloom

Energy (“Bloom”) to dump thousands of tons of construction debris onto TDC’s Leasehold in


31
   Id., Ex O.
32
   Id., ¶ 126.
33
   Id., ¶ 128.
34
   Id., ¶ 127.
35
   Id., ¶ 134
36
   Id., ¶ 150.
37
   Id., ¶ 160.
38
   Id., ¶ 164.
39
   Id., ¶ 175; Ex. O.


                                                 8
the course of constructing Bloom’s facility on a neighboring tenancy. 40 On May 2, 2014, the

University sent TDC a letter complaining that TDC was behind on construction milestones stated

in the Lease, despite the University allowing Bloom to bury TDC’s leasehold. 41

        In a letter dated July 10, 2014, Holdings terminated the Project and the Lease, giving rise

to the current litigation between the parties. 42 As reasons for termination, Holdings cites TDC’s

failure to commence construction within the time limits contemplated by the Lease and the fact

that TDC’s use of the premises was not commensurate with a first class science and technology

campus. 43

                                            LEGAL STANDARD

        Upon a motion to dismiss, the Court (i) accepts all well-pleaded factual allegations as

true, (ii) accepts even vague allegations as well-pleaded if they give the opposing party notice of

the claim, (iii) draws all reasonable inferences in favor of the non-moving party, and (iv) only

dismisses a case where the plaintiff would not be entitled to recover under any reasonably

conceivable set of circumstances. 44 However, the court must “ignore conclusory allegations that

lack specific supporting factual allegations.” 45

                                                DISCUSSION

A.      Liability Limitation Provision

        In the Complaint, TDC claims it suffered damages of at least $200 million. 46 Defendants

ask the Court to enforce Section 14.1 of the Lease which would limit any potential damages

awarded to TDC under the Lease’s Liability Limitation Provision. Section 14.1 provides that

40
   Id., ¶ 179.
41
   Id.
42
   Id., Ex. W.
43
   Id.
44
   Central Mortg. Co. v. Morgan Stanley Mortg. Capital Holdings LLC, 227 A.3d 531, 536 (Del. 2011); Doe v.
Cedars Academy, No. 09C-09-136, 2010 WL 5825343, at *3 (Del. Super. Oct. 27, 2010).
45
   Ramunno v. Crawley, 705 A.2d 1029, 1034 (Del. 1998).
46
   Compl., ¶ 2.


                                                       9
there will be “absolutely no liability for monetary damages on the part of the Landlord . . . with

respect to any of the terms, covenants and conditions of [the] Lease in excess of the Landlord’s

equity in the Premises, and the rents, issues and profits therefrom.” 47

         Generally, the enforceability of liability limitation provisions should not be decided on

the pleadings or on summary judgment. 48 Despite the Court’s best efforts, it is unable to locate

any case where a Delaware court enforced a purported limitation on damages upon a motion to

dismiss. Moreover, at the hearing on the Motion, TDC demonstrated, to the Court’s satisfaction,

that enforcing Section 14.1, at this early stage of the proceedings, would be difficult given the

language of Section 14.1 and the overall allegations made in the Complaint. Given this, the Court

does not see any reason why it should depart from the general rule here. Therefore, the Court

will enforce, or otherwise rule on, the applicability and enforceability of Section 14.1.

Accordingly, the Motion is DENIED, without prejudice, with respect to limiting damages under

Section 14.1.

B.       Count II: Indemnification

         Next, Defendants ask the Court to dismiss Count II for failure to state a claim. In Count

II of the Complaint, TDC seeks indemnification under Section 11.2 of the Lease for costs

incurred in suing Defendants here. TDC argues that Section 11.2 is a first-party indemnification

provision and contends that Holdings “owes an express contract duty… to make TDC whole for

losses caused by Holdings’ default.” 49 The Court disagrees with TDC’s interpretation of Section

11.2. The fair reading of Section 11.2 is that this section is a regularly utilized indemnification

provision that requires Holdings, as the landlord, to indemnify, defend and hold harmless TDC



47
    Id., Ex. A, Lease, § 14.1.
48
   J.A. Jones Const. Co. v. City of Dover, 372 A.2d 540, 543 (Del. Super. 1997).
49
    Compl., ¶ 222.


                                                         10
for injury to any person (including death) or damage to any property which arise from Holdings’

conduct or lack of conduct in certain situations.

        In apportioning attorney fees, Delaware follows the American Rule, which provides that

parties must pay their own attorney fees. 50 “Indemnity agreements are presumed not to require

reimbursement for attorneys' fees incurred as a result of substantive litigation between the parties

to the agreement absent a clear and unequivocal articulation of that intent.” 51

        Although the indemnity provision here applies to “all claims,” the Court does not

consider this a clear and unequivocal articulation of intent to provide TDC with direct indemnity

rights for claims brought against Defendants. Section 11.2 provides that the “Landlord agrees to

indemnify, defend and hold harmless Tenant.” 52 The Supreme Court of Iowa held that “an

indemnification clause that uses the terms ‘indemnify’ and ‘hold harmless' indicates an intent by

the parties to protect a party from claims made by third parties rather than those brought by a

party to the contract.” 53 The Court agrees. Absent specific language showing intent to extend

the protections of an indemnity provision to claims brought against parties to the contract, the

Court will interpret the indemnity provision as applying to third party claims only.

        Further, even if the Court did find that Section 11.2 created a right to first-party

indemnification, the injuries alleged in the Complaint fall outside the scope of the injuries

contemplated by the indemnification provision. Section 11.2 provides indemnification rights for

damages “arising out of or attributable to any injury to any person (including death) or damage to

any property.” 54 TDC does not allege any personal injury or damage to any property in the


50
   TranSched Sys. Ltd. v. Veryss Transit Solutions, LLC, No. 07C-08-286, 2012 WL 1415466, at *1 (Del. Super.
Mar. 29, 2012) (citing Maurer v. International Re-Insurance Corp., 95 A.2d 827, 830 (Del. Ch. 1953)).
51
   TranSched Systems Ltd., No. 07C-08-286, 2012 WL 1415466, at *2.
52
   Compl., Ex. A, Ground Lease Agreement § 11.2.
53
   TranSched Systems Ltd., 2012 WL 1415466, at *1 (citing Nevada Care, Inc. v. Dep’t of Human Services, 783
N.W.2d 459, 470-71 (Iowa 2010)).
54
   Id. § 11.2.


                                                      11
Complaint. Instead, TDC seeks recovery for economic loss as a result of Defendants’ breach of

the Lease. Therefore, Section 11.2 is inapplicable to TDC’s claims.

        Because Section 11.2 does not provide for first-party indemnification and applies only to

damages arising from personal injury or property damage, TDC fails to state a claim upon which

relief can be granted. Accordingly, as to Count II, the Motion is GRANTED.

C.      Count III: Implied Covenant of Good Faith and Fair Dealing

        Defendants also move to dismiss Count III for failure to state a claim upon which relief

can be granted. In Count III of the Complaint, TDC alleges that Defendants breached the

implied covenant of good faith and fair dealing. TDC pleads Count III as an alternative to its

breach of contract claim alleged in Count I. 55

        In Delaware, the implied covenant of good faith and fair dealing attaches to every

contract and requires “a party in a contractual relationship to refrain from arbitrary or

unreasonable conduct which has the effect of preventing the other party to the contract from

receiving the fruits of the bargain.” 56 Parties are liable for breaching the covenant when their

conduct frustrates the “overarching purpose” of the contract by taking advantage of their position

to control implementation of the agreement's terms. 57

        To state a claim for breach of the implied covenant of good faith and fair dealing, a party

“must allege a specific implied contractual obligation, a breach of that obligation by the

defendant, and resulting damage to the plaintiff.” 58 General allegations of bad faith are not

sufficient to survive a motion to dismiss; instead, TDC must allege a specific implied contractual



55
   Compl., ¶ 227.
56
   Dunlap v. State Farm Fire And Cas. Co., 878 A.2d 434, 441 (Del. 2005) (quoting Wilgus v. Salt Pond Inv. Co.,
498 A.2d 151, 159 (Del. Ch. 1985)).
57
   Dunlap, 878 A.2d at 441 (citations omitted).
58
   Kuroda v. SPJS Holdings, LLC, 971 A.2d 872, 888 (Del. Ch. 2009) (quoting Fitzgerald v. Cantor, No. 16297-NC,
1998 WL 842316, at *1 (Del. Ch. Nov. 10, 1998)).


                                                      12
obligation and allege how the violation of that obligation denied it the fruits of the Lease. 59 Only

when it is clear from the writing that the contracting parties would have agreed to proscribe the

act later complained of, had they thought to negotiate with respect to that matter, may a party

invoke the protections of the implied covenant of good faith and fair dealing. 60

        In Kuroda v. SPJS Holdings, LLC, the Chancery Court dismissed an implied covenant

claim that was premised on the defendants’ failure to pay money due under the contract. 61 The

court reasoned that the implied covenant may not be invoked to override express provisions of

the contract which provided for the defendants’ obligation to make payments. 62 Similarly, in

Fortis, the Chancery Court dismissed an implied covenant claim because the Complaint failed to

identify an implied contractual term. 63 In granting the motion to dismiss, the court held that the

plaintiff’s implied covenant claim duplicated its breach of contract claim because the factual

basis for each claim was identical. 64

        The facts here are different from those in Kuroda and Fortis. TDC does not invoke the

implied covenant to override express provisions of the contract, nor does it fail to identify an

implied contractual term different from the express terms of the contract. TDC identifies an

implied contractual obligation of Defendants to defend or, “at least silently meet its contractual

obligations” with respect to the Project. 65 TDC alleges that Defendants breached that obligation

by acting in bad faith “with the intent of depriving TDC of the benefit of its bargain.” 66 TDC

supports such an allegation with specific examples of Defendants’ acts of bad faith:


59
   Kuroda, 971 A.2d at 888.
60
   Wal-Mart Stores, Inc. v. AIG Life Ins. Co., 901 A.2d 106, 116 (Del. 2006) (citing Dunlap, 878 A.2d at 442).
61
   Id.
62
   Id.
63
   Fortis Advisors LLC v. Dialog Semiconductor PLC, No. 9522-CB, 2015 WL 401371, at *5 (Del. Ch. Jan. 30,
2015)
64
   Id. at *6.
65
   Compl. ¶ 234.
66
   Id., ¶ 229.


                                                        13
        (a) Defendants issued a knowingly-false statement to NRAPP (knowing that
            NRAPP would disseminate it to the public) in the April 23rd Letter that the
            University never had an agreement or intention to buy steam from TDC, and
            that University purchases of steam were not a basis of the Project, when in
            fact the University had signed the Steam LOI to do exactly that;

        (b) The University authorized Bloom Energy to dump thousands of tons of
            construction debris onto the Leasehold, and then attempted to assert delayed
            construction as a basis for terminating the Lease, despite that the delay was
            caused solely by the University;

        (c) Defendants falsely represented to the press and public that they misunderstood
            or were unaware of the size of the CHP Plant contemplated by the Project as
            authorized by the Lease. The University and its agents – at public hearings
            and in the press – repeatedly feigned ignorance of the details of the Project,
            implying that TDC had misled the University into signing the Lease. All such
            statements and representations were false and known to be false when made.
            The University and Holdings were fully aware of all Project details before
            signing the Lease, including the size of the CHP Plant; and,

        (d) Other acts of bad faith that discovery shall reveal. 67

TDC alleges that Defendants’ conduct deprived it of the ability to complete the Project as

contemplated by the Contracts, thus resulting in damages to TDC. 68

        Defendants argue that TDC fails to identify a gap in the contract which gives rise to an

implied contractual obligation. 69 However, contractual gaps always exist because human

negotiators and drafters lack perfect foresight, operate with limited resources, and practice their

craft using the imprecise tool of language. 70 Here, arguably, the parties did not foresee a

situation where protestors would mount a challenge to the Project. If they did, TDC could have

insisted on an express provision requiring Defendants to support the Project in the face of

opposition; otherwise TDC would not have signed the Lease. Therefore, a gap does exist in the


67
   Id., ¶ 230.
68
   Id., ¶ 234-235.
69
   Motion p. 15.
70
   In re El Paso Pipeline Partner, L.P. Derivative Litigation, No. 7141, 2014 WL 2768782, at *16 (Del. Ch. Jun. 12,
2014) (citing Paul M. Altman & Srinivas M. Raju, Delaware Alternative Entities and the Implied Covenant of Good
Faith and Fair Dealing Under Delaware Law, 60 Bus. Law. 1469, 1476 (2005)).


                                                        14
contract which could give rise to Defendants’ implied obligation to defend the Project. TDC

alleges this obligation in the Complaint along with Defendants’ breach of the obligation and

resulting damages.

        Accepting all facts pled in the Complaint as true and drawing all inferences in favor of

TDC, the Court finds that TDC has sufficiently pled a claim for breach of the implied covenant

of good faith and fair dealing. Accordingly, the Motion as to Count III is DENIED.

D.      Count IV: Breach of Duty to Negotiate in Good Faith

        Defendants next move to dismiss Count IV for failure to state a claim upon which relief

can be granted. In Count IV of the Complaint, TDC alleges that the University breached its

contractual obligation to negotiate a Steam Sale Agreement in good faith. Defendants contend

that TDC fails to establish an obligation to negotiate the Steam Sale Agreement in good faith.

The Court disagrees with Defendants’ arguments for dismissal.

        An express contractual obligation to negotiate in good faith is binding on the contracting

parties. 71 “In Delaware the intention of the parties controls the creation of a good-faith duty to

negotiate under a letter of intent.” 72 This case involves a letter of interest rather than letter of

intent; however, the Court finds that, as a general rule, the intention of the parties is the proper

test for determining whether a duty to negotiate in good faith was created. The Court will look at

the parties’ outward and objective manifestations of assent, as opposed to their undisclosed and

subjective intentions, in determining the intent of the parties to a contract. 73

        In the Complaint, TDC refers to three documents relating to Count IV. First, the Steam

LOI “reiterate[s] [Defendants’] support for the TDC Project and express[es] interest . . . in seeing


71
   SIGA Technologies, Inc. v. PharmAthene, Inc., 67 A.3d 330, 344 (Del. 2013).
72
   Id. at 345.
73
   Gillenardo v. Connor Broadcasting Delaware Co., No. 98C-06-015, 2002 WL 991110, at *6 (Del. Super. Apr. 30,
2002).


                                                     15
it developed to provide an option to purchase steam.” 74 Further, the Steam LOI expresses a

“willing[ness] to enter into [an] agreement” to purchase steam upon finalization of TDC’s

financing and the commencement of construction.” 75 The Steam LOI concludes with the

following promise: “We will work with you to complete due diligence, pricing mechanisms and

documentation over the coming weeks and months.” Second, the Steam Term Sheet includes

fundamental terms negotiated by the parties relating to the Steam Sale Agreement including: (1)

capacity payment, (2) contract consumption value, (3) consumption payment, (4) consumption

rate, and (5) payment terms. Third, Section 9.14 of the Lease provides:

         Tenant and Landlord agree to evaluate the opportunity for the Tenant to provide
         steam capacity to the University and to evaluate the requirements for installation
         of steam interconnection lines between the power plant and the University’s
         existing steam plant. Both the Tenant and the Landlord agree to pursue this
         option as the project design proceeds. 76

Based on the express contractual language of the Steam LOI, the Steam Term Sheet, and the

Lease, it is reasonably conceivable that the parties intended to create a mutual obligation to

negotiate the Steam Sale Agreement in good faith.

         Accepting all facts pled in the Complaint as true and drawing all inferences in favor of

TDC, the Court finds that TDC has sufficiently pled the existence of an obligation to negotiate in

good faith and a breach of that obligation which resulted in damages. Accordingly, the Motion

as to Count IV is DENIED.

E.       Count V: Tortious Interference with Prospective Economic Advantage

         Finally, Defendants move to dismiss Claim V for failure to state a claim upon which

relief can be granted. In Count V of the Complaint, TDC alleges that Defendants tortiously

interfered with TDC’s prospective business relationship with DEMEC.

74
   Compl., Ex. D.
75
   Id.
76
   Id., Ex. A, Lease, § 9.14.


                                                 16
        To establish a claim for tortious interference with prospective economic advantage, TDC

must show: (1) the reasonable probability of a business opportunity; (2) the intentional

interference by defendant with that opportunity; (3) proximate causation; and (4) damages. 77

Additionally, TDC must identify the parties and subject matter of the business opportunity to

which it had a reasonable expectancy. 78

        First, TDC alleges that there was “a reasonable expectancy of a business relationship with

DEMEC as embodied by the Electricity LOI, the PPA Term Sheet, and the PPA.” 79 TDC

identifies the subject matter of the relationship as an agreement between the parties for DEMEC

to purchase up to 100% of the excess electricity generated by the Project. 80 Second, TDC

contends that the University had knowledge of TDC’s expectation and intentionally interfered

with such an expectation as a way to undermine the Project. 81 Specifically, TDC alleges the

following acts of interference:

        (a) The University connived with NRAPP to create a “working group” to
            recommend whether the University should breach the Lease. NRAPP then
            used the “working group” process as a fulcrum via the Council Resolution to
            prevail upon DEMEC not to sign the PPA, which it otherwise intended to do.

        (b) The University breached the Lease and terminated the Project, with the
            express knowledge that doing so would deprive TDC of its relationship with
            DEMEC.

        (c) Other interferences as discovery will reveal. 82

Third, TDC contends that such interference caused damages to TDC in the amount of the full net

present value of the PPA. 83


77
   DeBonaventura v. Nationwide Mut. Ins. Co., 428 A.2d 1151, 1153 (Del. 1981) (citations omitted).
78
   Image Hair Solutions Medical Center v. Fox News Central Network, LLC, No. N13C-05-077, 2013 WL 6917138,
at *6 (Del. Super. Dec. 20, 2013) (citing Wyshock v. Malekzada, No. 91C-09-22, 1992 WL 148002, at *3 (Del.
Super. June 10, 1992)).
79
   Compl. ¶ 254.
80
   Id., ¶ 83-85.
81
   Id., ¶ 255-256.
82
   Id., ¶ 256.


                                                   17
         Defendants contend that TDC fails to allege an act of interference. 84 The Court

disagrees. TDC pleads two specific acts of interference. First, TDC alleges that Defendants

collaborated with NRAPP to undermine the PPA. 85 Second, TDC alleges that Defendants

breached the Lease and terminated the Project, intentionally undercutting the relationship

between TDC and DEMEC. 86

         Accepting all facts pled in the Complaint as true and drawing all inferences in favor of

TDC, the Court finds that TDC has sufficiently pled a claim for a tortious interference with

prospective economic advantage. Accordingly, the Motion as to Count V is DENIED.

                                            CONCLUSION

         The Court finds that it is procedurally premature to enforce the liability limitation

provision set forth in Section 14.1 of the Lease. Accordingly, Defendants’ request to limit

TDC’s recovery potential according to Section 14.1 is DENIED.

         The Court also finds that TDC fails to state a claim upon which relief can be granted for

indemnification against Holdings. Therefore, the Motion with respect to Count II is

GRANTED.




83
   Id., ¶ 257.
84
   Resp. at 11.
85
   Id., ¶ 155, 257.
86
   Id., ¶ 256.


                                                  18
       Finally, the Court finds that TDC has sufficiently pled claims for breach of the implied

covenant of good faith and fair dealing against Holdings, breach of the contractual duty to

negotiate in good faith against the University, and tortious interference with prospective

economic advantage against Defendants. Therefore, the Motion with respect to Count III, IV,

and V is DENIED.

Dated: October 27, 2015
Wilmington, Delaware

                                                     /s/ Eric M. Davis
                                                     Eric M. Davis, Judge




                                                19